DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 February 2019 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
In claim 1, line 9, “or” should be changed to --and-- (note: “at least one of” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
In claim 1, line 11, “or” (second instance) should be changed to --and-- (note: “one or more” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
claim 1, 3rd to last line, “or” should be changed to --and-- (note: “at least one of” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
In claim 1, 2nd to last line, “or” should be changed to --and-- (note: “at least one of” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
In claim 1, last line, “or” should be changed to --and-- (note: “at least one of” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
In claim 2, line 2, “or” (last instance) should be changed to --and-- (note: “one or more” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
In claim 4, last line, “or” should be changed to --and-- (note: “at least one of” selects from the group including “parallel” and “oblique”).
In claim 5, lines 1-2, “wherein the first body cooling chamber is elongated along at least part of the first axis and the second body cooling chamber is elongated at least part of the second axis” should be deleted since it is duplicative of antecedent limitations (see claim 4).
In claim 6, line 1, “or” (second instance) should be changed to --and-- (note: “one or more” selects from the group including “plural pins” and “plural turbulators”).
In claim 6, line 2, “or” should be changed to --and-- (note: “at least one of” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
In claim 6, line 3, “or” (second instance) should be changed to --and-- (note: “one or more” selects from the group including “plural pins” and “plural turbulators”).
In claim 6, line 4, “plural pins or” should be changed to --one or more of the plurality pins and-- (to improve the formality of the claim).
In claim 6, line 4, “or” (last instance) should be changed to --and-- (note: “at least one of” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
claim 7, line 2, “or” should be changed to --and-- (note: “at least one of” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
In claim 7, line 3, “or” should be changed to --and-- (note: “at least one of” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
In claim 10, line 2, “or” should be changed to --and-- (note: “one or more” selects from the group including “impingement baffle” and “serpentine circuit”).
In claim 10, last line, “or” should be changed to --and-- (note: “one or more” selects from the group including “impingement baffle” and “serpentine circuit”).
Claims 11, 13-16, and 19 are objected to due to issues similar to ones identified above.
Claims 3, 8, 9, 12, 17, and 18 are objected to due to dependence on an above claim.
In claim 20, --a first body cooling chamber and a second body cooling chamber;-- should be added between lines 1 and 2 and the two instances of “a” in line 2 should be changed to --the-- (note: the recitation “at least one of a first body cooling chamber or a second body cooling chamber” is optional as the presence of “first body cooling chamber” and “second body cooling chamber” and whereas subsequent limitations require that both are present).
In claim 20, line 2, “or” should be changed to --and-- (note: “at least one of” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
In claim 20, line 8, “or” should be changed to --and-- (note: “at least one of” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
In claim 20, 3rd to last line, “or” (both instances) should be changed to --and-- (note: “at least one of” selects from the group including “first body cooling chamber” and “second body cooling chamber”).
Applicant is advised that should claim 2 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 5, and 8-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 2, the limitation recited as “one or more of the rail cooling chamber or one or more of the first or second body cooling chambers” renders the claim indefinite since it is unclear how the “one or more” statements are distributed among “rail cooling chamber”, “first body cooling chamber”, and “second body cooling chamber”. For example, it is unclear if the first “one or more” is intended to establish a quantity of “rail cooling chamber” (if so, then it there is improper antecedent basis practice since only one of “rail cooling chamber” is antecedently established) or if it is selecting from the set “rail cooling chamber”, “first body cooling chamber”, and “second body cooling chamber” (if so, then the second “one or more” is redundant). Due to a similar instance, this rejection also applies to claim 11. Due to dependency, this rejection also applies to claims 12-19.

claim 4, the limitation recited as “at least one of substantially parallel or oblique” (note” this is intended to mean at least one of substantially parallel and oblique) renders the claim indefinite since parallel and oblique are mutually exclusive (i.e., both cannot be present). Due to a similar instance, this rejection also applies to claim 13. Due to dependency, this rejection also applies to claims 5 and 14.

In claim 8, the limitation recited as “two or more rail cooling chambers” renders the claim indefinite since it is unclear if it is inclusive of the antecedent limitation “rail cooling chamber” (claim 1) or introducing a new limitation. Due to a similar instance, this rejection also applies to claim 17.

In claim 8, the limitation recited as “at least one other rail cooling chamber” renders the claim indefinite since it is unclear if it is inclusive of the antecedent limitation “rail cooling chamber” (claim 1) and/or included within the antecedent limitation “two or more rail cooling chambers”. Due to a similar instance, this rejection also applies to claim 17.

In claim 9, the limitation recited as “three or more body cooling chambers” renders the claim indefinite since it is unclear if it is inclusive of the antecedent limitation “first body cooling chamber” (claim 1) and/or “second body cooling chambers” or introducing a new limitation. Due to a similar instance, this rejection also applies to claim 18.

In claim 9, the limitation recited as “at least one other body cooling chamber” renders the claim indefinite since it is unclear if it is inclusive of the antecedent limitation “first body cooling chamber” (claim 1) and/or “second body cooling chamber” and/or included within the antecedent limitation “three or more body cooling chambers”. Due to a similar instance, this rejection also applies to claim 18.

claim 10, the limitation recited as “the first body cooling chamber is fluidly coupled with the second body cooling chamber by… the serpentine circuit” renders the claim indefinite in light of the disclosure. The instant limitation is deemed to refer to Figure 10 or 11, which shows serpentine circuit 1004 formed by passages 1014A and 1014B. Insofar as the instant “first body cooling chamber” and “second body cooling chamber” are considered to correspond with the disclosed passages 1014A,1014B, it is noted that such passages do not constitute a chamber since they are not fully enclosed (note: merriam-webster.com defines chamber as “a natural or artificial enclosed space or cavity”), and it is noted that there is no serpentine circuit apart from that formed by passages 1014A and 1014B. Due to a similar instance, this rejection also applies to claim 19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coney et al. (GB 2279705 A - hereafter referred to as Coney; see attached copy).

In reference to claim 1
Coney discloses:
A cooling assembly (see Figures 7 and 8; refer to Figure 3 for some of the reference characters) comprising:
a coolant source chamber (60) disposed inside an airfoil (44) of a turbine assembly, the coolant source chamber configured to direct coolant inside the airfoil of the turbine assembly, the airfoil configured to extend between a hub end (~42) of the airfoil and a tip end (~54) of the airfoil along a radial length of the airfoil, the tip end of the airfoil comprising a tip body (i.e., an arbitrary radially outer portion of the blade that includes at least a portion of chambers 62 and 68)(note: “tip body” is not structurally distinguished from the other claimed elements) and a tip rail (i.e., the protrusion in which closed cooling passages 94 and 96 are formed);
a first body cooling chamber (62) and a second body cooling chamber (68) disposed inside the tip body of the airfoil, wherein at least a portion of the second body cooling chamber is positioned between the tip end and the first body cooling chamber along the radial length of the airfoil, at least one of the first or second body cooling chambers are fluidly coupled (via holes 64 and 70) with the coolant source chamber, wherein the coolant source chamber is configured to direct at least some of the coolant into one or more of the first or second body cooling chambers; and
a rail cooling chamber (i.e., closed cooling passage 94) disposed inside of the tip rail of the airfoil, the rail cooling chamber fluidly coupled with at least one of the first (62) or second body cooling chambers, wherein the at least one of the first (62) or second body cooling chambers is configured to direct at least some of the coolant out (via aperture 106) of the at least one first (62) or second body cooling chambers and into the rail cooling chamber (74).

In reference to claim 2 (as far as it is clear and definite)
Coney discloses:
The cooling assembly of claim 1, further comprising one or more exhaust channels (72) fluidly coupled with (note: strike-through text is ignored due to the presence of “or”) or one or more of the first or second (68) body cooling chambers, wherein the one or more exhaust channels are configured to direct the coolant out of the airfoil (44).

In reference to claim 3
Coney discloses:
The cooling assembly of claim 1, further comprising a pressure side inner surface (i.e., the interior surface of pressure side wall 48) of the airfoil (44) and a suction side inner surface (i.e., the interior surface of suction side wall 46) of the airfoil, wherein the first body cooling chamber (62) and the second body cooling chamber (68) are configured to be elongated (see e.g. Figure 3) at least partially between the pressure side inner surface of the airfoil and the suction side inner surface of the airfoil.

In reference to claim 4 (as far as it is clear and definite)
Coney discloses:
The cooling assembly of claim 1, wherein the first body cooling chamber (62) is elongated along and encompasses at least part of a first axis (note: chamber 62 has a widthwise directional component and, thus, extends along a widthwise axis associated therewith) and the second body cooling chamber (68) is elongated along and encompasses at least part of a different, second axis (note: chamber 68 has a widthwise directional component and, thus, extends along a widthwise axis associated therewith), wherein at least a portion of the first axis and at least a portion of the second axis are at least one of substantially parallel or (note: strikethrough text is ignored due to the presence of “at least one of”) 

In reference to claim 5 (as far as it is clear and definite)
Coney discloses:
The cooling assembly of claim 4, wherein the first body cooling chamber (62) is elongated along at least part of the first axis and the second body cooling chamber (68) is elongated along at least part of the second axis, wherein the first axis is configured to extend in a direction (i.e., widthwise) substantially perpendicular to the radial length of the airfoil, and wherein the second axis is configured to extend in a direction (i.e., widthwise) substantially perpendicular to the radial length of the airfoil.

In reference to claim 8 (as far as it is clear and definite)
Coney discloses:
The cooling assembly of claim 1, further comprising two or more rail cooling chambers (94 & 96) disposed inside the tip rail of the airfoil, wherein at least one rail cooling chamber of the two or more rail cooling chambers is fluidly coupled (see Figure 8) with at least one other rail cooling chamber.

In reference to claim 9 (as far as it is clear and definite)
Coney discloses:
The cooling assembly of claim 1, further comprising three or more body cooling chambers (62 & 68 & 94 or 96) disposed inside the tip body of the airfoil, wherein at least one of the three or more body cooling chambers is fluidly coupled with at least one other body cooling chamber.

In reference to claim 10 (as far as it is clear and definite)
Coney discloses:
The cooling assembly of claim 1, further comprising one or more of an impingement baffle (i.e., impingement tube 58) or (note: strike-through text is ignored due to the presence of “or”) (44), wherein the first body cooling chamber (62) is fluidly coupled (i.e., in fluid communication via holes 64 and 70) with the second body cooling chamber (68) by the one or more of the impingement baffle or (note: strike-through text is ignored due to the presence of “or”) 

In reference to claim 11 (as far as it is clear and definite)
Coney discloses:
A cooling assembly (see Figures 7 and 8; refer to Figure 3 for some of the reference characters) comprising:
a coolant source chamber (60) disposed inside an airfoil (44) of a turbine assembly, the coolant source chamber configured to direct coolant inside the airfoil of the turbine assembly, the airfoil configured to extend between a hub end (~42) of the airfoil and a tip end (~54) of the airfoil along a radial length of the airfoil, the tip end of the airfoil comprising a tip body (i.e., an arbitrary radially outer portion of the blade that includes at least a portion of chambers 62 and 68)(note: “tip body” is not structurally distinguished from the other claimed elements) and a tip rail (i.e., the protrusion in which closed cooling passages 94 and 96 are formed);
a first body cooling chamber (62) and a second body cooling chamber (68) disposed inside the tip body of the airfoil, wherein at least a portion of the second body cooling chamber is positioned between the tip end and the first body cooling chamber along the radial length of the airfoil, at least one of the first or second body cooling chambers are fluidly coupled (via holes 64 and 70) with the coolant source chamber, wherein the coolant source chamber is configured to direct at least some of the coolant into one or more of the first or second body cooling chambers; and
a rail cooling chamber (i.e., closed cooling passage 94) disposed inside of the tip rail of the airfoil, the rail cooling chamber fluidly coupled with at least one of the first (62) or second body cooling chambers, wherein the at least one of the first (62) or second body cooling chambers is configured to direct at least some of the coolant out (via aperture 106) of the at least one first (62) or second body cooling chambers and into the rail cooling chamber (74).
one or more exhaust channels (72) fluidly coupled with (note: strike-through text is ignored due to the presence of “or”) or one or more of the first or second (68) body cooling chambers, wherein the one or more exhaust channels are configured to direct the coolant out of the airfoil (44).

In reference to claim 12
Coney discloses:
The cooling assembly of claim 11, further comprising a pressure side inner surface (i.e., the interior surface of pressure side wall 48) of the airfoil (44) and a suction side inner surface (i.e., the interior surface of suction side wall 46) of the airfoil, wherein the first and second (68) body cooling chambers are configured to be elongated (see e.g. Figure 3) at least partially between the pressure side inner surface of the airfoil and the suction side inner surface of the airfoil.

In reference to claim 13 (as far as it is clear and definite)
Coney discloses:
The cooling assembly of claim 11, wherein the first body cooling chamber (62) is elongated along and encompasses at least part of a first axis (note: chamber 62 has a widthwise directional component and, thus, extends along a widthwise axis associated therewith) and the second body cooling chamber (68) is elongated along and encompasses at least part of a different, second axis (note: chamber 68 has a widthwise directional component and, thus, extends along a widthwise axis associated therewith), wherein at least a portion of the first axis and at least a portion of the second axis are at least one of substantially parallel or (note: strikethrough text is ignored due to the presence of “at least one of”)  

In reference to claim 14
Coney discloses:
The cooling assembly of claim 13, wherein the first body cooling chamber (62) is elongated along at least part of the first axis and the second body cooling chamber (68) is elongated along at least part of the second axis, wherein the first axis is configured to extend in a direction (i.e., widthwise) substantially perpendicular to the radial length of the airfoil, and wherein the second axis is configured to extend in a direction (i.e., widthwise) substantially perpendicular to the radial length of the airfoil.

In reference to claim 17 (as far as it is clear and definite)
Coney discloses:
The cooling assembly of claim 11, further comprising two or more rail cooling chambers (94 & 96) disposed inside the tip rail of the airfoil, wherein a first rail cooling chamber of the two or more rail cooling chambers is fluidly coupled (see Figure 8) with at least one other rail cooling chamber.

In reference to claim 18 (as far as it is clear and definite)
Coney discloses:
The cooling assembly of claim 11, further comprising three or more body cooling chambers (62 & 68 & 94 or 96) disposed inside the tip body of the airfoil (44), wherein at least one of the three or more body cooling chambers is fluidly coupled with at least one other body cooling chamber.

In reference to claim 19 (as far as it is clear and definite)
Coney discloses:
The cooling assembly of claim 11, further comprising one or more of an impingement baffle (i.e., impingement tube 58) or (note: strike-through text is ignored due to the presence of “or”) (44), wherein the first body cooling chamber (62) is fluidly coupled (i.e., in fluid communication via holes 64 and 70) with the second body cooling chamber (68) by the one or more of the impingement baffle or (note: strike-through text is ignored due to the presence of “or”) 

In reference to claim 20
Coney discloses:
A method comprising:
fluidly coupling at least one of a first body cooling chamber (62) or a second body cooling chamber (68) with a coolant source chamber (60) disposed inside an airfoil (44), the first body cooling chamber and the second body cooling chamber disposed inside a tip body (i.e., an arbitrary radially outer portion of the blade that includes at least a portion of chambers 62 and 68)(note: “tip body” is not structurally distinguished from the other claimed elements) of the airfoil, the airfoil configured to extend between a hub end (~42) of the airfoil and a tip end (~54) of the airfoil along a radial length of the airfoil, the tip end of the airfoil comprising the tip body and a tip rail (i.e., the protrusion in which closed cooling passages 94 and 96 are formed), wherein the coolant source chamber is configured to direct coolant out (via holes 64 and 70) of the coolant source chamber and into the at least one of the first or second body cooling chambers, at least a portion of the second body cooling chamber positioned between (i.e., radially) the tip end and the first body cooling chamber along the radial length of the airfoil; and
fluidly coupling (via hole 106) a rail cooling chamber (94) disposed inside the tip rail of the airfoil with at least one of the first (62) or (note: strike-through text is ignored due to the presence of “at least one… or”), wherein the at least one of the first (via hole 106) of the first or second body cooling chambers and into the rail cooling chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coney in view of Malak et al. (US 2015/0104327 - hereafter referred to as Malak; see IDS submission).

In reference to claims 6, 7, 15, and 16
Coney discloses:
The cooling assembly of claim 1 / claim 11.

Coney does not disclose:
comprising one or more of plural pins or plural turbulators disposed inside at least one of the first or second body cooling chambers, wherein the one or more of the plural pins or the plural turbulators are configured to direct the coolant around the plural pins or the plural turbulators inside the at least one of the first or second body cooling chambers. (claims 6 and 15)
further comprising plural walls disposed inside at least one of the first or second body cooling chambers, wherein the plural walls are configured to direct the coolant around the plural walls inside the at least one of the first or second body cooling chambers. (claims 7 and 16)




a gas turbine engine airfoil cooling assembly comprising a tip cooling chamber (416) with a plurality of turbulators therein (see par. [0032]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling chamber 62 of Coney to include turbulators, as disclosed by Malak, for the purpose of promoting increased heat transfer.

Coney in view of Malak therefore addresses:
comprising one or more of (note: strike-through text is ignored due to the presence of “or”) or plural turbulators (Malak) disposed inside at least one of the first (Coney - 62) (note: strike-through text is ignored due to presence of “at least one of”) body cooling chamber(note: strike-through text is ignored due to the presence of “or”) or the plural turbulators are configured to direct the coolant around (note: strike-through text is ignored due to the presence of “or”) or the plural turbulators inside the at least one of the first (note: strike-through text is ignored due to presence of “at least one of”) body cooling chamber(claims 6 and 15)
comprising plural walls (Malak)(note: turbulators can be considered as walls) disposed inside at least one of the first (Coney - 62) (note: strike-through text is ignored due to presence of “at least one of”) body cooling chamber(note: strike-through text is ignored due to presence of “at least one of”) body cooling chamber(claims 7 and 16)


Citations of Pertinent Art
The following references are considered pertinent to Applicant’s disclosure due to including at least one of tip cooling and rail cooling elements: Dyson et al. (US 10,605,098), Rhodes et al. (US 10,436,040).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745